Dismissed and Memorandum Opinion filed April 14, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-01189-CV
____________
 
RICHARD JULE FRONATT II, Appellant
 
V.
 
GUADALUPE MARIA ZANABRIA, Appellee
 
 

 
On Appeal from the 308th District Court 
Harris County, Texas
Trial Court Cause No. 2009-04740
 

 
M E M O R
A N D U M   O P I N I O N
According to information provided to this court, this appeal
is from a judgment signed October 18, 2010.  Our records show that appellant
has not established indigence.  See Tex. R. App. P. 20.1.  The appellate
filing fee has not been paid.  See Tex. R. App. P. 5 (requiring payment
of fees in civil cases unless indigent).  
On January 6, 2011, this court ordered appellant to pay the
$175 appellate filing fee within fifteen days or the appeal would be
dismissed.  See Tex. R. App. P.
42.3(c).  To date, appellant has not paid the appellate filing fee.
In addition, no clerk’s record has been filed.  On March 21,
2011, the clerk responsible for preparing the record in this appeal informed
this court that appellant did not make arrangements to pay for the record.  Notification
was transmitted to all parties of the court’s intention to dismiss the appeal
for want of prosecution unless, within fifteen days, appellant paid or made
arrangements to pay for the record and provided this court with proof of
payment.  See Tex. R. App. P. 37.3(b).  Appellant has not provided this
court with proof of payment for the record.  
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Justices
Anderson, Brown, and Christopher.